         Case 8-20-08044-ast          Doc 22       Filed 03/25/21        Entered 03/25/21 16:49:55




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 In re:                                                           :   Chapter 11
                                                                  :
    ORION HEALTHCORP, INC 1.                                      :   Case No. 8-18-71748 (AST)
                                                                  :
                         Debtors.                                 :   (Jointly Administered)
                                                                  :
                                                                  :
    HOWARD M. EHRENBERG IN HIS CAPACITY                           :   Adv. Pro. No. 8-20-08044 (AST)
    AS LIQUIDATING TRUSTEE OF ORION                               :
    HEALTHCORP, INC., ET AL.,                                     :
                                                                  :
    Plaintiff,                                                    :
                                                                  :
    v.                                                            :
                                                                  :
    AMERICAN EXPRESS TRAVEL RELATED                               :
    SERVICES COMPANY, INC.,                                       :
                                                                  :
    Defendant(s).                                                 :

                         CASE MANAGEMENT AND DISCOVERY PLAN

           Plaintiff, Howard Ehrenberg, in his capacity as Liquidating Trustee of Orion Healthcare,

Inc. (the “Plaintiff”) and Defendant American Express Travel Related Services Company, Inc.

(“Defendant”), by and through their undersigned counsel of record, (collectively “the Parties”)

stipulate as follows:




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Orion Healthcorp, Inc. (7246); Constellation Healthcare Technologies, Inc. (0135); NEMS Acquisition,
LLC (7378); Northeast Medical Solutions, LLC (2703); NEMS West Virginia, LLC (unknown); Physicians Practice
Plus Holdings, LLC (6100); Physicians Practice Plus, LLC (4122); Medical Billing Services, Inc. (2971); Rand
Medical Billing, Inc. (7887); RMI Physician Services Corporation (7239); Western Skies Practice Management, Inc.
(1904); Integrated Physician Solutions, Inc. (0543); NYNM Acquisition, LLC (unknown) Northstar FHA, LLC
(unknown); Northstar First Health, LLC (unknown); Vachette Business Services, Ltd. (4672); Phoenix Health, LLC
(0856); MDRX Medical Billing, LLC (5410); VEGA Medical Professionals, LLC (1055); Allegiance Consulting
Associates, LLC (7291); Allegiance Billing & Consulting, LLC (7141); New York Network Management, LLC
(7168). The corporate headquarters and the mailing address for the Debtors listed above is 1715 Route 35 North,
Suite 303, Middletown, NJ 07748.


15863257v1
      Case 8-20-08044-ast        Doc 22     Filed 03/25/21     Entered 03/25/21 16:49:55




       The Parties in the above-captioned adversary proceeding (the “Adversary Proceeding”),

respectfully request the following Discovery Plan apply to the Adversary Proceeding. The

Discovery Plan is submitted in compliance with the Initial Scheduling Order issued by the

Court an d in accordance with Fed. R. Civ. P. 16(b) and 26(f).

       1.      Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed no

later than April 6, 2021.

       2.      The parties have met and conferred regarding documents maintained in

electronic format. Plaintiff has identified the issue of the Debtors’ servers, some of which

have been coded into a searchable format while others of which would require additional

time and expenditures. Defendant has not yet identified potential issues with respect to

documents maintained in electronic format. The parties will cooperate to facilitate the

exchange of relevant evidence stored in any electronic format.

       3.      All written and document fact discovery between the parties shall be

completed no later than September 30, 2021.

       4.      The parties are to conduct discovery in accordance with the Federal Rules of

Civil Procedure ("Civil Rules"), Federal Rules of Bankruptcy Procedure ("Bankruptcy

Rules") and the Local Rules of the Bankruptcy Court for the Eastern District of New York

("Local Bankruptcy Rules"). The parties anticipate discovery on the subject transfers, the

basis for and the circumstances surrounding the issuance of cards and the payments.

       5.      Mediation. The Parties desire and agree to attend mediation but believe such

mediation is best utilized after the Parties have had the opportunity to conclude written and

document fact discovery after which time they will either agree to a private mediator or select a

mediator from the Mediation Register of the Eastern District of New York, United States


                                                 2
      Case 8-20-08044-ast        Doc 22     Filed 03/25/21     Entered 03/25/21 16:49:55




Bankruptcy Court. The Parties will jointly file a stipulation (the “Stipulation”) with the Court

advising of the selection of a mediator and the date proposed for mediation, which date will be

scheduled prior to the continued Pre-Trial Conference.

       6.      Motions. All motions and applications shall be governed by the Civil Rules,

Bankruptcy Rules and Local Bankruptcy Rules, including pre-motion conference

requirements. Pursuant to the authority provided by Fed. R. Civ. P. 16(b)(2), a motion for

summary judgment will be deemed untimely unless a request for a pre-motion conference

relating thereto (see Local Bankruptcy Rule 7056-1) is made in writing within fourteen (14)

days after the close of expert discovery.

       7.      Pre-Trial Conference. The Pre-Trial Conference is adjourned to October 5, 2021

at 2:00 pm.

       This ORDER may not be modified, or the dates herein extended, except by further

Order of this Court for good cause shown. Any application to modify or extend any deadline

established by this Order shall be made in a written application no less than five (5) days prior

to the expiration of the date sought to be extended.




                                                 3
      Case 8-20-08044-ast       Doc 22    Filed 03/25/21       Entered 03/25/21 16:49:55




Dated: March 16, 2021

PACHULSKI STANG ZIEHL & JONES LLP                     ARNALL GOLDEN GREGORY LLP
Attorneys for Plaintiff Howard M. Ehrenberg,          Counsel for Defendant American Express
in his capacity of Liquidating Trustee of Orion       Travel Related Services Company, Inc.
Healthcorp, Inc., et al

By:      /s/ Jeffrey P. Nolan                         By:   /s/ Darryl S. Laddin
      Ilan D. Scharf, Esq.                                  Darryl S. Laddin, Esq.
      Jeffery P. Nolan, Esq., (Pro Hac Vice)                Maureen P. McAneny, Esq.
      780 Third Avenue, 34th Floor                          171 17th Street NW, Suite 2100
      New York, NY 10017                                    Atlanta, GA 30363
      Tel: (212) 561-7700                                   Tel: 404.873.8120
      Email: ischarf@pszjlaw.com                            Email: darryl.laddin@agg.com
               jnolan@pszjlaw.com                                  maureen.mcaneny@agg.com

SO ORDERED:




                                                              ____________________________
Dated: March 25, 2021                                                   Alan S. Trust
       Central Islip, New York                              Chief United States Bankruptcy Judge

                                                  4
